Appeal dismissed, without costs. Memorandum. In view of the decision made herewith in the above-entitled action (245 App. Div. 369), reversing the order denying defendant’s motion to dismiss the complaint upon the ground that it fails to state facts sufficient to constitute a cause of action, and granting said motion, this appeal from the order granting defendant an additional time within which to answer said complaint becomes academic. The appeal, therefore, should be dismissed upon that ground. All concur. (The order granted an extension of time to answer.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.